J-S33033-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: J.K.A.B., A              :   IN THE SUPERIOR COURT OF
    MINOR                                        :        PENNSYLVANIA
                                                 :
                                                 :
    APPEAL OF: S.B., MOTHER                      :
                                                 :
                                                 :
                                                 :
                                                 :   No. 4082 EDA 2017

               Appeal from the Order Entered November 14, 2017
      in the Court of Common Pleas of Philadelphia County Family Court at
                        No(s): CP-51-AP-0000775-2017,
                            CP-51-DP-0002461-2014


BEFORE:      OTT, J., McLAUGHLIN, J., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                             FILED AUGUST 03, 2018

       Appellant,    S.B.   (“Mother”),        appeals   the   order   entered   by   the

Philadelphia County Court of Common Pleas granting the petition of the

Department of Human Services (“DHS”) and involuntarily terminating her

parental rights to her minor, dependent son, J.K.A.B. (“Child”), born in

October 2014, pursuant to the Adoption Act, 23 Pa.C.S.A. § 2511(a)(1), (2),

(5), (8), and (b).1 Although Mother is solely appealing the termination order

at docket number CP-51-AP-0000775-2017, her notice of appeal also

references the dependency docket, CP-51-DP-0002461-2014. We affirm the
____________________________________________


1 By separate order entered on August 28, 2017, the trial court involuntarily
terminated the parental rights of Child’s father, J.B. (“Father”) and of those of
unknown putative father. Father filed an appeal addressed by a separate
memorandum at Superior Court Docket No. 3435 EDA 2017. No unknown
father has filed an appeal or is a party to the instant appeal. In addition, at
the August 28, 2017 hearing, the court also ruled on dependency issues as to
Mother’s youngest child, A.J., who is not the subject of the instant appeal.
____________________________________
* Former Justice specially assigned to the Superior Court.
J-S33033-18



trial court’s order terminating Mother’s parental rights (docketed at CP-51-AP-

0000775-2017) and quash Mother’s appeal on the dependency docket (CP-

51-DP-0002461-2014).

       The trial court summarized the relevant procedural and factual history,

in part, as follows:

              On October 20, 2014, [DHS] received a General Protective
       Services (“GPS”) report alleging that the Child and Mother tested
       positive for marijuana at Child’s birth.[2] Child was placed in a
       foster home through Tabor Child’s Services, where Child has
       remained since placement.[3] An adjudicatory hearing was held
       on February 23, 2015, before the Honorable Jonathan Irvine who
       adjudicated [] Child dependent.

              Throughout the involvement of DHS and later the
       Community Umbrella Agency (“CUA”), the court held regularly
       scheduled Permanency Review hearings to monitor the parent[s’]
       compliance with court orders and the CUA Single Case Plan
       (“SCP”). These SCP meetings were held to assist the family with
       complying with all objectives and to provide any and all
       appropriate services as an aid to facilitate reunification. On
       November 7, 2014, CUA held the initial Single Case Plan (“SCP”)
       meeting. The goal was reunification. The objectives for Mother
       were the following: (1) to attend parenting classes; (2) to
       participate in programs with Achieving Reunification Center
       (“ARC”); (3) to visit Child; (4) to have a parenting capacity
       evaluation (“PCE), and (5) to follow the recommendations of the
       PCE. . . .
____________________________________________


2 The family had been known to DHS since at least February 2012 due to the
death of a child of Mother. During investigation, DHS learned that yet two
other children died in 2008 and 2009, respectively. Petition for Termination
of Parental Rights, 8/4/17, Exhibit “A,” Statement of Facts, ¶¶a-d. The cause
of the deaths of two of the three children were undetermined. Id.

3 As testified to by CUA case manager, Nick Sarro, Child was initially placed in
a foster home, then placed with Maternal Grandmother for four months, and
finally placed in his current foster home in January 2016. Notes of Testimony
(“N.T.”), 8/28/17, at 40.

                                           -2-
J-S33033-18



Trial Court Opinion (“T.C.O.”), 2/16/18, at 2-3.

       On August 4, 2017, DHS filed separate petitions to involuntarily

terminate Mother’s and Father’s parental rights and for a goal change. The

trial court conducted hearings on August 28, 2017 and November 14, 2017.

DHS presented the testimony of Nick Sarro, CUA case manager; Brianna

Randolph, CUA visitation coach; and Dr. William Russell, who conducted two

parenting capacity evaluations of Mother and was stipulated to be an expert

in assessing parenting capacity. Mother, who was present and represented

by counsel, testified on her own behalf.         Child was represented by both a

Guardian Ad Litem (“GAL”) and legal counsel, who both supported the

termination of Mother’s parental rights.4

       While the trial court terminated Father’s parental rights at the August

28, 2017 hearing, the court held its decision with respect to Child’s

permanency goal in abeyance for Mother to have the opportunity to sign a

voluntary relinquishment of her parental rights, and the matter was re-listed

for November 14, 2017.
____________________________________________


4 This Court has recently held that we will address sua sponte the responsibility
of an orphans’ court to appoint counsel pursuant to 23 Pa.C.S.A. 2313(a).
See In re K.J.H., 180 A.3d 411, 413 (Pa.Super. 2018). In In re Adoption
of L.B.M., ___Pa.___, 161 A.3d 172, 180 (2017) (plurality), our Supreme
Court held that Section 2313(a) requires that counsel be appointed to
represent the legal interests of any child involved in a contested involuntary
termination proceeding. The Court defined a child’s legal interest as
synonymous with his or her preferred outcome. As the trial court in this case
appointed a GAL for to advocate for Child’s best interests and legal counsel to
advocate for Child’s legal interests, we find the trial court fulfilled its
responsibility to appoint counsel pursuant to Section 2313(a).


                                           -3-
J-S33033-18



       At the November 14, 2017 hearing, after Mother declined to voluntarily

terminate her parental rights, the trial court placed its decision on the record

to involuntarily terminate Mother’s parental rights to Child pursuant to 23

Pa.C.S.A. § 2511(a)(1), (2), (5), (8), and (b); this order was docketed at CP-

51-AP-0000775-2017.          Further, by a separate order entered the same day,

the trial court changed Child’s permanency goal from reunification to

adoption; this order was docketed at CP-51-DP-0002461-2014.

       On December 8, 2017, Mother filed one notice of appeal as well as a

concise statement of errors complained of on appeal pursuant to Pa.R.A.P.

1925(a)(2)(i) and (b).5        The notice of appeal indicated that Mother was

appealing “the order in this matter on the 14th day of November of 2017” on

Docket No. CP-51-AP-0000775-2017; however, there is also a handwritten

notation adding Docket No. CP- 51-DP-0002461-2014 to the notice of appeal.

Notice of Appeal, 12/8/17, at 1.

       On appeal, Mother raises the following issues for our review:

       1. Did [DHS] sustain the burden that Mother’s rights should be
       terminated when there was evidence that Mother had completed
       and/or had been actively completing her permanency goals?

       2. Was there sufficient evidence presented to establish that it was
       in the best interest of the child to terminate Mother’s parental
       rights?


____________________________________________


5  Notably, counsel then submitted another and different Rule 1925(b)
statement with his appellate brief. As the Rules of Appellate Procedure do not
provide for the filing of an amended or second concise statement with the
brief, we do not consider this second statement.


                                           -4-
J-S33033-18



Mother’s Brief at 4.

      As a preliminary matter, we must determine whether Mother properly

filed the appeal before this Court.    At first glance, it appears that Mother

attempted to file a single notice of appeal of two separate orders on two

separate dockets: the termination order at docket number CP-51-AP-

0000775-2017 and the permanency review goal change order on the

dependency docket at CP-51-DP-0002461-2014.           We note that the issues

decided in these orders are wholly distinct; this Court has clarified that:

      Except in Philadelphia and Allegheny County, under the Juvenile
      Act jurisdiction to determine the propriety of the placement goal
      is vested exclusively in the juvenile division of the court of
      common pleas. 42 Pa.C.S.A. § 6302 and official comment thereto.
      The jurisdiction of the Orphans' Court is to terminate parental
      rights and is derived from a different statute. Pa.Stat.Ann. tit. 23,
      § 2102 and official comment thereto. Thus, the issues and
      proceedings before the juvenile court, on one hand, and the
      Orphans' Court on the other, are distinct.

In re Interest of M.B., 565 A.2d 804, 809 (Pa.Super. 1989). While in this

case the Philadelphia County Family Court Division resolved both issues, the

lower court filed separate orders on separate dockets.

      In the recent decision in Commonwealth v. Walker, ___ Pa. ___, ___

A.3d ___, 33 MAP 2017 (Pa. filed June 1, 2018), our Supreme Court held that

there is a bright-line requirement that a single notice of appeal will not be

adequate to appeal orders entered on more than one trial court docket; the

Walker court cited to the 2013 amendment to the Official Comment in

Pa.R.A.P. 341 which states “[w]here ... one or more orders resolves issues



                                      -5-
J-S33033-18



arising on more than one docket or relating to more than one judgment,

separate notices of appeals must be filed.” Pa.R.A.P. 341, Official Note.

       However, in this case, although Mother’s notice of appeal lists two

different dockets, Mother’s indication that she was appealing the order entered

on November 14, 2017 refers to the trial court’s order terminating her parental

rights on docket number 0000775-2017 and not the order changing the

permanency goal from unification to adoption on docket number CP-51-DP-

0002461-2014. Mother does not challenge the goal change in the statement

of questions presented section of her appellate brief and does not develop any

argument with respect to this issue on appeal.6 Thus, due to this procedural

misstep, we quash Mother’s appeal at the dependency docket, CP-51-DP-

0002461-2014.

       In matters involving involuntary termination of parental rights, our

standard of review is as follows:

       The standard of review in termination of parental rights cases
       requires appellate courts “to accept the findings of fact and
       credibility determinations of the trial court if they are supported
       by the record.” In re Adoption of S.P., [616 Pa. 309, 325, 47
A.3d 817, 826 (2012)]. “If the factual findings are supported,
____________________________________________


6 See Krebs v. United Refining Co., 893 A.2d 776, 797 (Pa.Super. 2006)
(stating that a failure to preserve issues by raising them in the concise
statement of errors complained of on appeal results in a waiver of those
issues)(citing Pa.R.A.P. 2116); see also In re W.H., 25 A.3d 330, 339 n.3
(Pa.Super. 2011), appeal denied, 611 Pa. 643, 24 A.3d 364 (2011) (quoting
In re A.C., 991 A.2d 884, 897 (Pa.Super. 2010)) (“[W]here an appellate brief
fails to provide any discussion of a claim with citation to relevant authority or
fails to develop the issue in any other meaningful fashion capable of review,
that claim is waived”); see also In re M.Z.T.M.W., 163 A.3d 462, 465-66
(Pa.Super. 2017).

                                           -6-
J-S33033-18


      appellate courts review to determine if the trial court made an
      error of law or abused its discretion.” Id. “[A] decision may be
      reversed for an abuse of discretion only upon demonstration of
      manifest unreasonableness, partiality, prejudice, bias, or ill-will.”
      Id. The trial court’s decision, however, should not be reversed
      merely because the record would support a different result. Id.
      at [325-26, 47 A.3d at] 827. We have previously emphasized our
      deference to trial courts that often have first-hand observations of
      the parties spanning multiple hearings. See In re R.J.T., [608
Pa. 9, 26-27, 9 A.3d 1179, 1190 (2010)].

In re T.S.M., 620 Pa. 602, 628, 71 A.3d 251, 267 (2013). “The trial court is

free to believe all, part, or none of the evidence presented and is likewise free

to make all credibility determinations and resolve conflicts in the evidence.”

In re M.G. & J.G., 855 A.2d 68, 73-74 (Pa.Super. 2004) (citation omitted).

“[I]f competent evidence supports the trial court’s findings, we will affirm even

if the record could also support the opposite result.”      In re Adoption of

T.B.B., 835 A.2d 387, 394 (Pa.Super. 2003) (citation omitted).

      The termination of parental rights is governed by Section 2511 of the

Adoption Act, 23 Pa.C.S.A. §§ 2101-2938, and requires a bifurcated analysis

of the grounds for termination followed by the needs and welfare of the child.

      Our case law has made clear that under Section 2511, the court
      must engage in a bifurcated process prior to terminating parental
      rights. Initially, the focus is on the conduct of the parent. The
      party seeking termination must prove by clear and convincing
      evidence that the parent’s conduct satisfies the statutory grounds
      for termination delineated in Section 2511(a). Only if the court
      determines that the parent’s conduct warrants termination of his
      or her parental rights does the court engage in the second part of
      the analysis pursuant to Section 2511(b): determination of the
      needs and welfare of the child under the standard of best interests
      of the child. One major aspect of the needs and welfare analysis
      concerns the nature and status of the emotional bond between
      parent and child, with close attention paid to the effect on the child
      of permanently severing any such bond.

                                      -7-
J-S33033-18



In re L.M., 923 A.2d 505, 511 (Pa.Super. 2007) (citations omitted). We have

defined clear and convincing evidence as that which is so “clear, direct,

weighty and convincing as to enable the trier of fact to come to a clear

conviction, without hesitance, of the truth of the precise facts in issue.” In re

C.S., 761 A.2d 1197, 1201 (Pa.Super. 2000) (en banc) (quoting Matter of

Adoption of Charles E.D.M., II, 550 Pa. 595, 601, 708 A.2d 88, 91 (1998)).

      In the case sub judice, the trial court terminated Mother’s parental rights

pursuant to 23 Pa.C.S.A. § 2511(a)(1), (2), (5), (8), and (b). We have long

held that, in order to affirm a termination of parental rights, we need only

agree with the trial court as to any one subsection of Section 2511(a), as well

as Section 2511(b). See In re B.L.W., 843 A.2d 380, 384 (Pa.Super. 2004)

(en banc).    Here, we analyze the court’s termination decrees pursuant to

subsections 2511(a)(2) and (b), which provide as follows:

         (a) General rule.--The rights of a parent in regard to a
         child may be terminated after a petition filed on any of the
         following grounds:

                                      ...

             (2) The repeated and continued incapacity, abuse,
             neglect or refusal of the parent has caused the child
             to be without essential parental care, control or
             subsistence necessary for his physical or mental well-
             being and the conditions and causes of the incapacity,
             abuse, neglect or refusal cannot or will not be
             remedied by the parent.

                                      ...

         (b) Other considerations.--The court in terminating the
         rights of a parent shall give primary consideration to the
         developmental, physical and emotional needs and welfare


                                      -8-
J-S33033-18


         of the child. The rights of a parent shall not be terminated
         solely on the basis of environmental factors such as
         inadequate housing, furnishings, income, clothing and
         medical care if found to be beyond the control of the parent.
         With respect to any petition filed pursuant to subsection
         (a)(1), (6) or (8), the court shall not consider any efforts by
         the parent to remedy the conditions described therein which
         are first initiated subsequent to the giving of notice of the
         filing of the petition.

23 Pa.C.S.A. § 2511(a)(2), and (b).

      With regard to termination of parental rights pursuant to Section

2511(a)(2), we have indicated:

      In order to terminate parental rights pursuant to 23 Pa.C.S.A. §
      2511(a)(2), the following three elements must be met: (1)
      repeated and continued incapacity, abuse, neglect or refusal; (2)
      such incapacity, abuse, neglect or refusal has caused the child to
      be without essential parental care, control or subsistence
      necessary for his physical or mental well-being; and (3) the
      causes of the incapacity, abuse, neglect or refusal cannot or will
      not be remedied.

In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa.Super. 2003) (citation

omitted). “The grounds for termination due to parental incapacity that cannot

be remedied are not limited to affirmative misconduct. To the contrary, those

grounds may include acts of refusal as well as incapacity to perform parental

duties.” In re Adoption of C.D.R., 111 A.3d 1212, 1216 (Pa.Super. 2015)

(quoting In re A.L.D., 797 A.2d 326, 337 (Pa.Super. 2002)). “Parents are

required to make diligent efforts towards the reasonably prompt assumption

of full parental responsibilities. . . . [A] parent’s vow to cooperate, after a

long period of uncooperativeness regarding the necessity or availability of




                                      -9-
J-S33033-18



services, may properly be rejected as untimely or disingenuous.”          In re

A.L.D., 797 A.2d at 340 (internal quotation marks and citations omitted).

        Further, as to Section 2511(b), our Supreme Court has stated as

follows:

        [I]f the grounds for termination under subsection (a) are met, a
        court “shall give primary consideration to the developmental,
        physical and emotional needs and welfare of the child.” 23
        Pa.C.S.[A.] § 2511(b). The emotional needs and welfare of the
        child have been properly interpreted to include “[i]ntangibles such
        as love, comfort, security, and stability.” In re K.M., 53 A.3d
781, 791 (Pa.Super. 2012). In In re E.M. [a/k/a E.W.C. &
        L.M. a/k/a L.C., Jr.], [533 Pa. 115, 123, 620 A.2d 481, 485
        (1993)], this Court held that the determination of the child’s
        “needs and welfare” requires consideration of the emotional bonds
        between the parent and child. The “utmost attention” should be
        paid to discerning the effect on the child of permanently severing
        the parental bond. In re K.M., 53 A.3d at 791. However, as
        discussed below, evaluation of a child’s bonds is not always an
        easy task.

In re T.S.M., 620 Pa. at 628-29, 71 A.3d at 267. “In cases where there is no

evidence of any bond between the parent and child, it is reasonable to infer

that no bond exists. The extent of any bond analysis, therefore, necessarily

depends on the circumstances of the particular case.” In re K.Z.S., 946 A.2d
753, 762-63 (Pa.Super. 2008) (citation omitted).

        When evaluating a parental bond, “[T]he court is not required to use

expert testimony. Social workers and caseworkers can offer evaluations as

well.    Additionally, Section 2511(b) does not require a formal bonding

evaluation.” In re Z.P., 994 A.2d at 1121 (internal citations omitted).

        Moreover,



                                      - 10 -
J-S33033-18


     While a parent’s emotional bond with his or her child is a major
     aspect of the subsection 2511(b) best-interest analysis, it is
     nonetheless only one of many factors to be considered by the
     court when determining what is in the best interest of the child.

           [I]n addition to a bond examination, the trial court can
           equally emphasize the safety needs of the child, and
           should also consider the intangibles, such as the love,
           comfort, security, and stability the child might have
           with the foster parent. . . .

In re Adoption of C.D.R., 111 A.3d at 1219 (quoting In re N.A.M., 33 A.3d
95, 103 (Pa.Super. 2011)) (quotation marks and citations omitted).

     In the case at bar, in finding grounds for termination pursuant to Section

2511(a)(1), (2), (5), and (8), and that termination was in Child’s best

interests pursuant to Section 2511(b), the trial court reasoned:

           Child was born [in] October [], 2014 and adjudicated
     dependent on February 23, 2015. The record demonstrated
     Mother’s ongoing unwillingness to provide care or control for []
     Child; to perform any parental duties and a failure to remedy the
     conditions that brought [] Child into care in a reasonable period
     of time. Specifically, two Parenting Capacity Evaluations in 2015
     and 2017 opined that Mother lacked the capacity to parent [] Child
     due to significant cognitive impairment. It was unlikely that these
     impairments could be addressed in a reasonable period of time or
     that any possible government service could ameliorate Mother’s
     condition or give her the ability to parent [] Child. The record also
     demonstrated that three (3) children had previously died in the
     care of Mother. The causes that precipitated the deaths of these
     three children were unknown. [] Child had been in foster care
     throughout [] Child’s entire life. As a result, [] Child’s parenting
     bond was not with the Mother but rather [] Child’s foster parent.
     The evidence was clear and convincing that the Child’s foster
     parent met all of [] Child’s daily needs. The facts provided to the
     [c]ourt at the Termination of Parental Rights Hearing
     demonstrated clear and convincing evidence that termination of
     Mother’s parental rights would be in the best interest of [] Child
     pursuant to 23 Pa. C.S.A. §§2511(a)(1)[,] (2)[,] (5)[,] (8) and 23
     Pa.C.S.A. § 2511(b).


                                    - 11 -
J-S33033-18


            At the hearing, DHS introduced testimony of Dr. William
      Russell which included his opinion that Mother lacked the capacity
      to parent Child. During the hearing on August 28, 2017, which
      was later incorporated into the November 14, 2017 hearing, Dr.
      Russell testified that he had completed Parenting Capacity
      Evaluations in 2015 and 2017. The opinion of both evaluations
      was that Mother lacked the capacity to parent Child because she
      suffered from a major depressive disorder and lacked the
      necessary insight as to parent responsibly and effectively. Mother
      also had borderline cognitive function which made it difficult to
      make plans for herself or to make decisions. Dr. Russell testified
      that Mother’s employment was sporadic and housing unstable. Of
      great concern was Mother’s inability to develop a significant
      insight as to causes that precipitated the deaths of three of her
      children. As a result, Dr. Russell was able to testify with a
      reasonable degree of medical certainty that Mother was unable to
      provide safety and permanency to [] Child in the foreseeable
      future. The CUA [r]epresentative also testified that Child’s foster
      parent provided safety and stability for Child and that the foster
      parent provided for [] Child’s daily needs. The testimony of the
      CUA [r]epresentative and Dr. Russell was deemed to be credible
      and accorded great weight. Based upon this testimony and the
      documents in evidence, this [c]ourt found clear and convincing
      evidence to terminate Mother’s parental rights pursuant to 23
      Pa.C.S.A. §§ 2511(a)(1)[,] (2)[,] (5) and (8). This [c]ourt further
      concluded that termination of [] Mother’s parental rights would be
      in the best interest of Child pursuant to 23 Pa.C.S.A. § 2511(b).
      This [c]ourt also concluded that Child had a bond with his foster
      parents who were able to provide for all of [] Child’s needs.

T.C.O. at 4-6 (citations to record omitted) (footnotes omitted).

      Mother, however, vaguely argues as to subsection (a) that she was

complying   with   her   single   case   plan   objectives,   as   well   as   the

recommendations of the parenting capacity evaluation. Mother’s Brief at 10-

11. Moreover, Mother additionally maintains that she was not provided any

services to assist with her cognitive impairment. Id. at 11. We disagree.

      A review of the record supports the trial court’s finding of grounds for

termination under Section 2511(a)(2). Despite treatment, Mother failed to

                                    - 12 -
J-S33033-18



alleviate concerns with regard to her mental health and possessed borderline

cognitive functioning. N.T., 8/28/17, at 49-52. As noted by Dr. Williams,

Mother was diagnosed with major depressive disorder, and, although she was

attending treatment, she was not participating as she should.      Despite Dr.

Williams’s recommendations, Mother was not discussing the deaths of her

children who had passed for reasons undetermined, and was not discussing

her prior sexual abuse. Id. at 49-53, 57-58.

      As expressed by Dr. Williams, “[t]he significant mental health issue

combined with her borderline cognitive functioning to begin with certainly

leaves her in a very precarious position when she doesn’t have any sort of

very concrete set of alternatives to turn to where she’s going to have to plan

and make plans herself looking at alternatives. She doesn’t do alternative

thinking very well.” Id. at 53-54. Dr. Williams further found the medication

aspect of Mother’s treatment was inconsistent. Id. at 51. In addition, Mother

lacked stable housing and steady employment. Id. at 53, 69.

      Moreover, Dr. Williams observed no improvement in the time between

Mother’s evaluations and suggested that he did not have reason to believe

Mother would be able to provide for Child’s safety and permanency within a

reasonable time. Id. at 54-55. Mr. Sarro additionally raised concerns due to

Mother’s domestic violence history and Mother’s continued “on and off”

relationship with her youngest child’s father. Id. at. 63-64.    As we discern

no abuse of discretion or error of law, we do not disturb the court’s findings.




                                     - 13 -
J-S33033-18



      As this Court has stated, “[A] child’s life cannot be held in abeyance

while a parent attempts to attain the maturity necessary to assume parenting

responsibilities. The court cannot and will not subordinate indefinitely a child’s

need for permanence and stability to a parent’s claims of progress and hope

for the future.” In re Adoption of R.J.S., 901 A.2d 502, 513 (Pa.Super.

2006). Hence, the record substantiates the conclusion that Mother’s repeated

and continued incapacity, abuse, neglect, or refusal has caused Child to be

without essential parental control or subsistence necessary for his physical

and mental well-being. See In re Adoption of M.E.P., 825 A.2d at 1272.

Moreover, Mother cannot or will not remedy this situation. See id.

      As to subsection (b), Mother argues that there was “insufficient evidence

to establish that it was in the best interest of the child to be adopted.”

Mother’s Brief at 13. Mother points to the lack of a bonding evaluation and

the fact that the court relied only on the testimony of the agency worker. Id.

We again disagree.

      Upon review, we discern no abuse of discretion as to the trial court’s

finding that the Child’s developmental, physical and emotional needs and

welfare favor termination of Mother’s parental rights pursuant to Section

2511(b).    Significantly, aside from the safety and permanency concerns

addressed above, Child was removed from Mother when he was just days old.

N.T. at 65.     At the time of the hearing, Child had been in care for

approximately three years, essentially his entire life, and in his current pre-

adoptive foster home for approximately one and a half years. Id. at 18, 24,

                                     - 14 -
J-S33033-18



26, 64.    As described by CUA case manager, Nick Sarro, Child’s primary

parental bond was with his foster parents, who provide love, safety, and

stability and meet his general, medical, and developmental needs. Id. at 64-

65. Further, there is another child in the home who Child views as a sibling

and with whom Child is bonded. Id. at 66-67.

       While Mother maintained regular visitation with Child, such visitation

never progressed beyond supervised visitation. Id. at 62, 72. In addition,

Brianna Randolph, the CUA visitation coach who supervised the visitation

between Mother and Child, testified, while Child acknowledged Mother as his

mother, there were no problems separating at the end of visits. Id. at 70-71.

Ms. Randolph further indicated that the interaction between Mother and Child

during visits was “minimal to [] moderate,” noting that Mother was

“observ[ant]” and “attentive,” but not physically interactive. Id. at 72-73.

       As such, Mr. Sarro and Ms. Randolph testified that they had no reason

to believe it would cause any harm to child to terminate Mother’s parental

rights and change Child’s goal to adoption. Id. at 65, 71-72. Likewise, Child’s

legal counsel, Carla Beggin, Esquire,7 noted that she observed Child in his

foster home and offered as follows:

       I did see [Child] in [his foster] home yesterday. He seems like a
       very happy, healthy three-year-old. He seemed very bonded with
       the foster parents. He lives in a lovely home. He has lots of toys.
       Lots of educational toys and games. So I would be in full support
       of [Child] staying where he is and for adoption.
____________________________________________


7 We observe that counsel refers to herself as the Child Advocate and that
counsel and the GAL are at times referred to with differing terminology.

                                          - 15 -
J-S33033-18



Id. at 35-36.

      Thus, as confirmed by the record, termination of Mother’s parental

rights serves the Child’s developmental, physical and emotional needs and

welfare and was proper pursuant to Section 2511(b).          While Mother may

profess to love Child, a parent’s own feelings of love and affection for a child,

alone, will not preclude termination of parental rights. In re Z.P., 994 A.2d

at 1121. As indicated, at the time of the hearing, Child had already been in

care for approximately three years, and residing in his current pre-adoptive

foster home for approximately a year and a half, and is entitled permanency

and stability. As we stated, a child’s life “simply cannot be put on hold in the

hope that [a parent] will summon the ability to handle the responsibilities of

parenting.” Id. at 1125. Rather, “a parent’s basic constitutional right to the

custody and rearing of his child is converted, upon the failure to fulfill his or

her parental duties, to the child’s right to have proper parenting and fulfillment

of his or her potential in a permanent, healthy, safe environment.” In re B.,

N.M., 856 A.2d 847, 856 (Pa.Super. 2004) (citation omitted).

      Accordingly, based upon our review of the record, we find no abuse of

discretion and conclude that the trial court appropriately terminated Mother’s

parental rights under 23 Pa.C.S.A. § 2511(a)(2) and (b), and changed Child’s

permanency goal to adoption.

      Order at CP-51-AP-0000775-2017 affirmed.            Appeal at CP-51-DP-

0002461-2014 quashed.




                                      - 16 -
J-S33033-18


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/3/18




                          - 17 -